Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election of Species 4, figures 4a and 4b, and in paper filed on 9/23/21 without traverse is acknowledged.  
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the circuit breaker comprising a Thomson coil adapted to displace the shaft in the first direction, and a disconnecting device  connected in series with the switch and that is adapted to open during an interval when current is extinguished, wherein an energy storage being a separate part from the shaft and being adapted to store energy when the shaft moves in the first direction and to release energy to displace the shaft in the second direction, wherein the energy storage comprises a mass-spring arrangement with a body having a mass, a first spring placed between the shaft and one end portion of the body at a side facing the shaft and a second spring at a first end portion connected to a side of the body facing from the shaft and at second end portion being fixed, including along with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
October 27, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837